 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SANTINO ZECHRIAH DE ANDA,                          No. 2:18-cv-1029 WBS KJN P
12                        Petitioner,
13            v.                                         ORDER TO SHOW CAUSE
14    C. KOENIG, Warden,
15                        Respondent.
16

17           Petitioner is a state prisoner, proceeding pro se, with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On January 4, 2019, respondent filed a motion to dismiss,

19   alleging that only one of petitioner’s claims is exhausted. Petitioner has not filed an opposition to

20   the motion. Local Rule 230(l) provides in part: “Failure of the responding party to file written

21   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

22   the granting of the motion . . . .” Id.

23           Good cause appearing, IT IS HEREBY ORDERED that petitioner show cause, within

24   thirty days, why his failure to oppose respondent’s January 4, 2019 motion to dismiss should not

25   be deemed a waiver of any opposition to the granting of the motion, and he shall file an

26   opposition. Petitioner is cautioned that failure to respond to the instant order, or to file an

27   ////

28   ////
                                                         1
 1   opposition to the pending motion to dismiss, will result in a recommendation that this action be

 2   dismissed. Fed. R. Civ. P. 41(b).

 3   Dated: February 8, 2019

 4

 5
     /dean1029.46h
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
